Citation Nr: 0911307	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-28 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than March 28, 
2008 for a TDIU.  

2.  Entitlement to service connection for a right index 
finger disability.  

3.  Entitlement to service connection for a dental condition.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a right hand 
disability, to include carpal tunnel syndrome of the right 
wrist.  

7.  Entitlement to service connection for a left hand 
disability, to include carpal tunnel syndrome of the left 
wrist.  

8.  Entitlement to an evaluation in excess of 50 percent 
disabling for dysthymia.  

9.  Entitlement to an evaluation in excess of 40 percent 
disabling for muscular strain, lower back, superimposed on 
postoperative and degenerative instability.  

10.  Entitlement to an effective date earlier than March 28, 
2008 for muscular strain, lower back superimposed on 
postoperative and degenerative instability.  

11.  Entitlement to a compensable evaluation for left index 
finger degenerative arthritis.  

12.  Entitlement to an effective date earlier than February 
9, 2007 for grant of service connection for left index finger 
degenerative arthritis.  

13.  Entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or for adaptive 
equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2003, March 2007, November 2007, and 
August 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In January 2008, the Board issued a decision addressing the 
disability rating assigned for the Veteran's dysthymia.  The 
Veteran appealed that decision to the U.S. Court of Appeals 
for Veteran's Claims (Court).  In November 2008, the Veteran, 
and the Secretary of Veterans' Affairs (the Parties) filed a 
Joint Motion for Remand with the Court.  The Parties moved 
the Court to vacate the January 2008 decision and remand the 
matter to the Board.  The Court granted the Joint Motion the 
following month.  

In the December 18, 2008 ORDER, the Court vacated the Board's 
January 2008 decision which had adjudicated a claim for an 
increased evaluation for dysthymia but did not address a 
claim for a TDIU.  The Court remanded the matter for 
compliance with the instructions in the Joint Motion.  The 
instructions in the Joint Motion were as follows:  

the parties agree that the Board should 
have considered and discussed, with 
adequate reasons and bases, whether an 
informal claim for TDIU was reasonably 
raised by the record.  [citation 
omitted].  Therefore, the parties 
respectfully request that the Court 
remand this matter for the Board to 
consider whether a TDIU claim was 
reasonably raised by the record, and, if 
so, to adjudicate the issue.  

Joint Motion at 2-3.  

The four volumes of the claims file currently contain 
documents that predate the January 2008 Board decision but do 
not appear to have been associated with the claims file at 
the time that decision was rendered.  These documents include 
the report of a July 2006 VA mental disorders examination and 
a March 2007 rating decision in which the RO denied a TDIU.  

In a decision dated March 2, 2007, the RO denied entitlement 
to a TDIU.  That decision was mailed to the Veteran in May 
2007.  In March 2008, the RO received a notice of 
disagreement with that decision.  This notice of disagreement 
initiated an appeal to the Board.  See 38 U.S.C.A. § 7105.  

On November 21, 2008, the RO issued a rating decision 
granting entitlement to a TDIU, effective March 28, 2008.  
That decision was mailed to the Veteran on December 2, 2008.  
Dates stamped as received in the Mail Operations Center of 
the RO on December 17, 2008, is a notice of disagreement with 
the effective date assigned for the TDIU.  

The Joint Motion for Remand was filed with the Court on 
November 20, 2008.  Thus, the Joint Motion could not have 
taken into account that the TDIU had been granted or that the 
Veteran had disagreed with the effective date assigned for 
the TDIU.  

The Board has authority to determine jurisdiction at any 
stage in a proceeding before it.  38 C.F.R. 20.101(d).  
"Moreover, it is well established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (1996).

38 U.S.C.A. § 511(a) provides that the Secretary shall decide 
all questions of law and fact necessary to a decision by the 
Secretary under a law that affects provisions of benefits by 
the Secretary to veterans or the dependents or survivors of 
veterans, 38 U.S.C.A. § 7104(a) specifies that the final 
decisions on appeals from adverse decisions by the Secretary 
shall be made by the Board.  

Here, there remains no question of fact or law as to whether 
the Veteran is entitled to a TDIU.  All questions as to 
entitlement to a TDIU were resolved in favor of the Veteran 
when the RO granted entitlement to a TDIU in the November 
2008 rating decision.  The action granted the benefit sought 
in full, extinguishing the Board's jurisdiction as to the 
issue of whether a TDIU was warranted.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Hence, the Board is 
without jurisdiction to address whether the veteran is 
entitled to a TDIU.  

The Veteran's disagreement with the effective date assigned 
for the TDIU initiated a new appeal to the Board.  Id.  A 
review of the record fails to show that the RO has issued a 
statement of the case with regard to that issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the RO granted a TDIU, effective March 28, 
2008.  In December 2008, the RO received a notice of 
disagreement with the assigned effective date.  The record is 
absent for evidence that a statement of the case has been 
issued in response to that notice of disagreement.  Because 
the filing of a notice of disagreement initiates appellate 
review, the claim must be remanded for the preparation of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

In the March 2007 rating decision, the RO denied the 
Veteran's claims for service connection for a dental 
condition, tinnitus, and bilateral hearing loss.  In the 
November 2007 rating decision, the RO denied the Veteran's 
claim for service connection for a right index finger 
disability and granted service connection for a left index 
finger disability, assigning a noncompensable rating.  In the 
August 2008 rating decision, the RO denied the Veteran's 
claims for service connection for a right hand condition, a 
left hand condition, granted service connection for a low 
back disability, and denied entitlement to automobile and 
adaptive equipment.  The Veteran has disagreed with these 
decisions.  In November 2008 the RO issued a Statement of the 
Case with regard to all of these decisions.  

In December 2008, the VA received a substantive appeal from 
the Veteran, perfecting his appeal to the Board of all issues 
listed on the title page of the instant document, other than 
the rating assigned for his dysthymia (for which an appeal to 
the Board had already been perfected).  In his substantive 
appeal, the Veteran indicated that he wanted a hearing before 
a member of the Board, to be conducted at a local VA office.  
The record is absent for evidence that he has had that 
hearing.  Hence, these issues must be remanded to give the 
Veteran an opportunity for the requested hearing.  

Also absent from the record, is evidence that the Veteran has 
received proper VCAA notice with regard to most of his claims 
on appeal.  This should be corrected on remand.  

Additionally, extensive evidence has been added to the file 
since the RO last reviewed the issue of whether a rating 
higher than 50 percent disabling is warranted for the 
Veteran's service connected dysthymia.  This evidence 
includes VA treatment records and a report of a July 2006 VA 
mental diseases examination.  Given the highly probative 
nature of this report, the VA treatment records not yet 
considered by the RO, and the defective VCAA notice, the 
issue of whether an evaluation greater than 50 percent 
disabling for the Veteran's dysthymia should be readjudicated 
by the RO, with consideration of all evidence of record and 
after the Veteran is provided VCAA notice as to how VA 
assigns disability ratings and effective dates with regard to 
this issue.  

In light of the fact that TDIU has been granted, the Veteran 
or his representative may wish to withdraw many of these 
claims.  Until such time as he does so (in writing), the 
Board must proceed with the adjudication of this case. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
that addresses the following in accordance 
with 38 U.S.C.A. § 5103, 38 C.F.R. 
§ 3.159, and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

(a)  With regard to the Veteran's claims 
for service connection for a dental 
disorder, hearing loss, and tinnitus, the 
letter should provide notice to the 
Veteran as to how VA assigns disability 
rating and effective dates, and as to the 
Veteran's and VA's respective duties in 
obtaining evidence.  

(b)  With regard to the Veteran's claim 
for service connection for a dental 
disorder, the letter should provide notice 
of the evidence necessary to substantiate 
service connection in general, the 
evidence necessary to establish service 
connection of dental conditions for 
treatment purposes, and notice as to the 
Veteran's and VA's respective duties in 
obtaining evidence.  See 38 C.F.R. 
§§ 3.381, 17.161.  

(c)  With regard to the Veteran's claim 
for a TDIU, the letter should include 
notice as to how VA assigns effective 
dates, and as to the Veteran's and VA's 
respective duties in obtaining evidence.  

(d)  With regard to the issue of whether a 
rating higher than 50 percent disabling is 
warranted for the Veteran's dysthymia, the 
letter should include notice as to how VA 
assigns effective dates, how VA assigns 
ratings for this disability, and as to the 
Veteran's and VA's respective duties in 
obtaining evidence.  

(e)  With regard to the Veteran's claim 
for entitlement to a certificate of 
eligibility for financial assistance in 
the purchase of an automobile or other 
conveyance and adaptive equipment, or for 
adaptive equipment only, the letter should 
provide notice to the Veteran as to the 
evidence necessary to substantiate this 
claim, and as to the Veteran's and VA's 
respective duties in obtaining evidence.  
See 38 C.F.R. § 3.808(a),(b).  

2.  Then, after allowing for an 
appropriate period of time for the Veteran 
to respond to the above notice, if the 
effective date for a TDIU sought by the 
Veteran is not granted in full, provide a 
statement of the case to the Veteran and 
his representative, with regard to the 
Veteran's disagreement with the effective 
date assigned for a TDIU.  The veteran 
should be informed of his appellate rights 
and of the actions necessary to perfect an 
appeal of this issue.  Thereafter, this 
issue is to be returned to the Board only 
if an adequate and timely substantive 
appeal is filed.  

3.  After allowing for an appropriate 
period of time for the Veteran to respond 
to the notice specified above, 
readjudicate all of the issues on appeal, 
including whether a rating higher than 50 
percent is warranted for service connected 
dysthymia.  These adjudications should 
take into consideration all evidence added 
to the record since the RO last issued the 
respective statements of the case.  If any 
of the benefits sought by the Veteran are 
not granted in full, provide a 
supplemental statement of the case to the 
Veteran and his representative.  Allow an 
appropriate period of time for response.  

4.  Then, with regard to all claims of 
which the veteran has perfected an appeal 
to the Board, schedule the Veteran for the 
next available hearing before a traveling 
member of the Board in the order that the 
request was received. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




